Exhibit 10.1

EXECUTION COPY

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
May 29, 2013, by and among Resolute Energy Corporation, a Delaware corporation
(the “Company”), and each of the undersigned parties listed under “Holders” on
the signature page hereto and each additional person that becomes a party to
this Agreement as provided herein. Each such undersigned party and, upon
execution and delivery of a Joinder to the Company, each such additional person
is herein referred to as individually, a “Holder” and, collectively, the
“Holders.”

RECITALS

WHEREAS, the Company and the Holders desire to enter into this Agreement to
provide the Holders with certain rights relating to the registration of the
Registrable Securities (as defined below).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1

DEFINITIONS

The following capitalized terms used herein have the following meanings:

“Affiliate” of any particular person means any other person directly or
indirectly controlling, controlled by or under common control with such person
and any direct or indirect partner or member of a person which is a partnership
or limited liability company. As used in this definition, the term “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a person, whether through
the ownership of voting shares, by contract, or otherwise.

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

“Business Day” means any day, except a Saturday, Sunday, or legal holiday on
which the banking institutions in the City of New York are authorized or
obligated by law or executive order to close.

“Commission” means the Securities and Exchange Commission, or such successor
federal agency or agencies as may be established in lieu thereof.

“Common Stock” means common stock of the Company, par value $0.0001 per share.

“Company” is defined in the preamble to this Agreement.

“Demand Registration” is defined in Section 2.1(a).



--------------------------------------------------------------------------------

“Demanding Holder” is defined in Section 2.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Indemnified Party” is defined in Section 4.3.

“Indemnifying Party” is defined in Section 4.3.

“Holder” is defined in the preamble to this Agreement.

“Holder Indemnified Party” is defined in Section 4.1.

“Joinder” is defined in Section 6.12.

“Maximum Number of Securities” is defined in Section 2.1(d).

“Notices” is defined in Section 6.2.

“Other Piggy-Back Securities” is defined in Section 2.2(b).

“Piggy-Back Registration” is defined in Section 2.2(a).

“Prospectus” means a prospectus relating to a Registration Statement, as amended
or supplemented, and all materials incorporated by reference in such Prospectus.

“Register,” “registered,” and “registration” mean a registration effected by
preparing and filing a registration statement or similar document under the
Securities Act and such registration statement becoming effective.

“Registrable Securities” means (a) the Common Stock held by the Holders, whether
now owned or hereafter acquired, (b) the Warrants held by the Holders, whether
now owned or hereafter acquired and (c) the Warrant Shares underlying the
Warrants held by the Holders, whether now owned or hereafter acquired, and, in
each case, any securities of the Company into which such securities may be
reclassified or changed, including by reason of a merger, consolidation,
reorganization or recapitalization, or any securities of the Company issued to a
holder of Registrable Securities in respect of those securities; provided,
however, that any such Registrable Securities shall cease to be Registrable
Securities when: (i) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of, or exchanged in
accordance with such Registration Statement; (ii) such securities shall be
eligible for sale in a single transaction under Rule 144 or Rule 145 of the
Securities Act (or any similar provisions thereunder, but not Rule 144A or any
similar exemption pursuant to which a purchaser would receive restricted
securities as defined in Rule 144(a)) without volume or manner of sale
restrictions under Rule 144; (iii) such securities shall have ceased to be
outstanding; or (iv) such securities have been sold or otherwise transferred in
a transaction in which the relevant holder’s rights hereunder have not been duly
assigned to the transferee.

 

2



--------------------------------------------------------------------------------

“Registrable Shares” means all Registrable Securities that are Common Stock or
Warrant Shares and, in each case, any securities of the Company into which such
securities may be reclassified or changed, including by reason of a merger,
consolidation, reorganization or recapitalization, or any securities of the
Company issued to a holder of Registrable Shares in respect of those securities.

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act, and the rules and
regulations promulgated thereunder for a public offering and sale of Common
Stock or other Company securities (other than a registration statement on Form
S-4 or Form S-8, or their successors, or any registration statement covering
only securities proposed to be issued in exchange for securities or assets of
another entity).

“Requisite Demanding Holders” is defined in Section 2.1(b).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Shelf Registration Statement” means the shelf registration statement referred
to in Section 2.3, to be filed on Form S-3 (or any successor form), as amended
or supplemented by any amendment or supplement thereto, including post-effective
amendments, and all materials incorporated by reference or explicitly deemed to
be incorporated by reference in such Shelf Registration Statement.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

“Warrant Shares” means shares of Common Stock that may be purchased upon the
exercise of Warrants.

“Warrants” means warrants to purchase shares of Common Stock.

ARTICLE 2

REGISTRATION RIGHTS

2.1 Demand Registration.

(a) General Request for Registration. At any time, and from time to time, the
Holders holding a majority of the Registrable Shares may make a written demand
for registration under the Securities Act of all or part of their Registrable
Securities (a “Demand Registration”). Any demand for a Demand Registration shall
specify the number and type of Registrable Securities proposed to be sold and
the intended method(s) of distribution thereof. The Company will notify all
holders of Registrable Securities of any demand pursuant to this
Section 2.1(a) within ten (10) Business Days, and each holder of Registrable
Securities who wishes to include all or a portion of such holder’s Registrable
Securities in such Demand Registration and is otherwise permitted to do so under
this Agreement (each such holder including Registrable Securities in such Demand
Registration, a “Demanding Holder”) shall so notify the Company within ten
(10) Business Days after the receipt by the holder of the notice from the
Company.

 

3



--------------------------------------------------------------------------------

Upon any such request, the Demanding Holders shall be entitled to have their
Registrable Securities included in the Demand Registration, subject to
Section 2.1(d) and the provisions set forth in Section 3.1(a). The Company shall
not be obligated to effect more than an aggregate of three (3) Demand
Registrations under this Section 2.1(a). In addition, the Company shall not be
required to (y) effect a Demand Registration unless the aggregate offering price
to the public in the offering is expected to be at least $10.0 million or
(z) file a Registration Statement with respect to a Demand Registration within
one hundred and eighty (180) days of the completion of any underwritten offering
of the Company’s securities.

(b) Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied in all material respects with all of its obligations under this
Agreement with respect thereto; provided, however, that if, after such
Registration Statement has been declared effective, the offering of Registrable
Securities pursuant to a Demand Registration is interfered with by any stop
order or injunction of the Commission or any other governmental agency or court,
the Registration Statement with respect to such Demand Registration will be
deemed not to have been declared effective, unless and until, (i) such stop
order or injunction is removed, rescinded or otherwise terminated, and (ii) with
respect to a Demand Registration, the Demanding Holders holding a majority of
the Registrable Shares included in the Demand Registration (the “Requisite
Demanding Holders”) thereafter elect to continue the offering.

(c) Underwritten Offering. If the Requisite Demanding Holders so elect and such
holders so advise the Company as part of their written demand for a Demand
Registration, the offering of such Registrable Securities pursuant to such
Demand Registration shall be in the form of an underwritten offering. In each
such case, the right of any holder to include such holder’s Registrable
Securities in such registration shall be conditioned upon such holder’s
participation in such underwriting and the inclusion of such holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Demanding Holders who propose to distribute their Registrable Securities through
such an underwriting shall enter into an underwriting agreement in customary
form with the Underwriter(s) selected for such underwriting, subject to
Section 3.1(f). The Underwriter(s) shall be selected by the Company, and shall
be reasonably acceptable to the Requisite Demanding Holders.

(d) Reduction of Offering. If the managing Underwriter(s) for a Demand
Registration that is to be an underwritten offering advises the Company and the
Demanding Holders in writing that the dollar amount or number of shares of
Registrable Securities that the Demanding Holders desire to sell, taken together
with all other shares of Common Stock or other securities which the Company
desires to sell and the shares of Common Stock or other Company securities, if
any, as to which registration has been requested pursuant to written contractual
piggy-back registration rights held by other holders of the Company’s securities
who desire to sell securities, exceeds the maximum dollar amount or maximum
number of securities that can be sold in such offering without adversely
affecting in a material manner the proposed offering price, the timing, the
distribution method, or the probability of success of such offering (such
maximum dollar amount or maximum number of securities, as applicable, the
“Maximum Number of Securities”), then the Company shall include in such
registration:

 

4



--------------------------------------------------------------------------------

(i) first, in the case of a Demand Registration, the Registrable Securities as
to which the Demand Registration has been requested to be included in the
offering that can be sold without exceeding the Maximum Number of Securities,
pro rata in accordance with the number of Registrable Shares that such Demanding
Holders have requested be included in such registration, regardless of the
number of Registrable Shares with respect to which such Demanding Holders have
the right to request such inclusion;

(ii) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (i), the shares of Common Stock or other
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Securities;

(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), the shares of Common Stock or
other securities for the account of other persons that the Company is obligated
to register pursuant to written contractual arrangements with such persons and
that can be sold without exceeding the Maximum Number of Securities; and

(iv) fourth, to the extent that the Maximum Number of Securities have not been
reached under the foregoing clauses (i), (ii), and (iii), the shares of Common
Stock or other securities that other stockholders desire to sell, and the
Company elects to include in the registration, that can be sold without
exceeding the Maximum Number of Securities.

(e) Withdrawal. In the case of a Demand Registration, if the Requisite Demanding
Holders disapprove of the terms of any underwriting or are not entitled to
include all of their Registrable Securities in any offering, such Demanding
Holders may elect to withdraw from such offering by giving written notice to the
Company and the Underwriter(s) of their request to withdraw a reasonable time
prior to the effectiveness of the Registration Statement filed with the
Commission with respect to such Demand Registration. In such event, the Company
need not seek effectiveness of such Registration Statement for the benefit of
other Demanding Holders. If the Requisite Demanding Holders withdraw from a
proposed offering relating to a Demand Registration in accordance with this
Section 2.1(e), then such registration shall not count as a Demand Registration
provided for in Section 2.1(a).

(f) Preemption of Demand Registration. Notwithstanding anything to the contrary
contained herein, after receiving a notice for a Demand Registration, the
Company may elect to effect an underwritten primary registration in lieu of the
Demand Registration if the Company’s Board of Directors believes that such
primary registration would be in the best interests of the Company. If the
Company so elects to effect a primary registration, the Company shall give
prompt written notice to all holders of Registrable Securities of its intention
to effect such a registration and shall afford those holders the rights set
forth in Section 2.2 with respect to Piggyback Registrations, except that
Section 2.1(d) will apply in lieu of Section 2.2(b). The Company shall select
the Underwriter(s) for such an offering, if any. In the event the Company elects
to effect a primary registration after receiving a notice for a Demand
Registration, the Company shall use its commercially reasonable efforts to have
the Registration Statement relating to the primary registration declared
effective by the Commission as soon as

 

5



--------------------------------------------------------------------------------

reasonably practicable. In addition, the request for a Demand Registration shall
be deemed to have been withdrawn and such primary registration shall not be
deemed to be a Demand Registration for the purposes of Section 2.1(a).

2.2 Piggy-Back Registration.

(a) Piggy-Back Rights. If at any time the Company proposes to file a
Registration Statement under the Securities Act with respect to an offering of
equity securities, or securities exercisable or exchangeable for, or convertible
into, equity securities, by the Company for its own account and/or for
stockholders of the Company for their account, other than a Registration
Statement (i) filed in connection with any employee stock option or other
benefit plan, (ii) for an exchange offer or offering of securities solely to the
Company’s existing stockholders or in connection with an acquisition or other
business combination, (iii) for an offering of debt that is convertible into
equity securities of the Company, or (iv) for a dividend reinvestment plan, then
the Company shall (x) give written notice of such proposed filing to the holders
of Registrable Securities as soon as practicable, but in no event less than ten
(10) Business Days before the anticipated filing date, which notice shall
describe the amount and type of securities to be included in such offering, the
intended method(s) of distribution, and the name of the proposed managing
Underwriter(s), if any, of the offering, and (y) offer to the holders of
Registrable Securities in such notice the opportunity to register the sale of
such number and type of Registrable Securities as such holders may request in
writing within five (5) Business Days following receipt of such notice (a
“Piggy-Back Registration”). The Company shall cause such Registrable Securities
to be included in such registration and shall use commercially reasonable
efforts to cause the managing Underwriter(s) of a proposed underwritten offering
to permit the Registrable Securities requested to be included in a Piggy-Back
Registration to be included on the same terms and conditions as any similar
securities of the Company and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof. All holders of Registrable Securities who propose to distribute
securities through a Piggy-Back Registration that involves an Underwriter(s)
shall enter into an underwriting agreement in customary form with the
Underwriter(s) selected by the Company for such Piggy-Back Registration, subject
to Section 3.1(f).

(b) Reduction of Offering. If the managing Underwriter(s) for a Piggy-Back
Registration that is to be an underwritten offering advises the Company and the
holders of Registrable Securities in writing that the dollar amount or number of
shares of Common Stock or other securities that the Company desires to sell,
taken together with (x) shares of Common Stock and other securities, if any, as
to which registration has been demanded pursuant to written contractual
arrangements with persons other than the holders of Registrable Securities,
(y) shares of Common Stock and other securities, if any, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights held by other persons other than the holders of Registrable
Securities (“Other Piggy-Back Securities”) and (z) the Registrable Securities as
to which registration has been requested under this Section 2.2, exceeds the
Maximum Number of Securities, then the Company shall include in any such
registration:

(i) If the registration is undertaken for the Company’s account: (a) first, the
shares of Common Stock or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Number of Securities; (b) second,

 

6



--------------------------------------------------------------------------------

subject to any priority piggy-back rights granted by the Company under the
Registration Rights Agreement, dated September 25, 2009, by and among Resolute
Energy Corporation and certain holders, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clause (a), the Other
Piggy-Back Securities and the Registrable Securities as to which registration
has been requested under this Section 2.2 that can be sold without exceeding the
Maximum Number of Securities, pro rata in accordance with the number of the
Other Piggy-Back Securities and the Registrable Shares that each holder has
actually requested to be included in such registration, regardless of the number
of Other Piggy-Back Securities or Registrable Shares, as the case may be, with
respect to which such holder has the right to request such inclusion; (c) third,
to the extent that the Maximum Number of Securities has not been reached under
the foregoing clause (b), all other securities the Company desires to be
included in the registration; and

(ii) If the registration is a “demand” registration undertaken at the demand of
persons other than the holders of Registrable Securities pursuant to written
contractual arrangements with such persons, (a) first, the shares of Common
Stock or other securities for the account of the demanding persons that can be
sold without exceeding the Maximum Number of Securities; (b) second, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clause (a), the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum Number of
Securities; and (c) third, subject to any priority piggy-back rights granted by
the Company under the Registration Rights Agreement, dated September 25, 2009,
by and among Resolute Energy Corporation and certain holders, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (a) and (b), the Other Piggy-Back Securities and the Registrable
Securities as to which registration has been requested under this Section 2.2
that can be sold without exceeding the Maximum Number of Securities, pro rata in
accordance with the number of the Other Piggy-Back Securities and the
Registrable Shares that each holder has actually requested to be included in
such registration, regardless of the number of Other Piggy-Back Securities or
Registrable Shares, as the case may be, with respect to which such holder has
the right to request such inclusion.

(c) Withdrawal. Any holder of Registrable Securities may elect to withdraw such
holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
a reasonable time prior to the effectiveness of the Registration Statement. The
Company may also elect to withdraw a registration statement at any time prior to
the effectiveness of the Registration Statement. Notwithstanding any such
withdrawal, the Company shall pay all expenses incurred by the holders of
Registrable Securities in connection with such Piggy-Back Registration as
provided in Section 3.3.

2.3 Registrations on Shelf Registration Statement. One or more of the Holders
may at any time, and from time to time, request in writing that the Company
register the resale of any or all of their Registrable Securities on a Shelf
Registration Statement; provided, however, that the Company shall not be
obligated to effect such request (i) through an underwritten offering (provided,
however, that such an underwritten offering may be requested pursuant to, and
subject

 

7



--------------------------------------------------------------------------------

to the limitations set forth in, Section 2.1) or (ii) at a time that it is not
eligible to use Form S-3 (or any successor form) for such a registration. Upon
receipt of such written request, the Company will promptly give written notice
of the proposed registration to all other holders of Registrable Securities and,
as soon as practicable thereafter, effect the registration of all or such
portion of such holder’s or holders’ Registrable Securities, as the case may be,
as are specified in such request, together with all or such portion of the
Registrable Securities of any other holder or holders joining in such request as
are specified in a written request given within ten (10) Business Days after
receipt of such written notice from the Company; provided, however, that the
Company shall not be obligated to effect any such registration pursuant to this
Section 2.3 if the holders of the Registrable Securities, together with the
holders of any other securities of the Company entitled to inclusion in such
registration, propose to sell Registrable Securities and such other securities,
if any, at any aggregate price to the public of less than $5.0 million. Except
as set forth in clause (i) above, registrations effected pursuant to this
Section 2.3 shall not be counted as Demand Registrations effected pursuant to
Section 2.1.

ARTICLE 3

REGISTRATION PROCEDURES

3.1 Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section 2, the Company
shall use commercially reasonable efforts to effect the registration and sale of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof as expeditiously as practicable, and in connection with any
such request:

(a) Filing Registration Statement. The Company shall, as expeditiously as
possible and in any event within sixty (60) days after receipt of a request for
a Demand Registration pursuant to Section 2.1 or Section 2.3, prepare and file
with the Commission a Registration Statement on any form for which the Company
then qualifies or which counsel for the Company shall deem appropriate and which
form shall be available for the sale of all Registrable Securities to be
registered thereunder in accordance with the intended method(s) of distribution
thereof, and shall use commercially reasonable efforts to cause such
Registration Statement to become and remain effective for the period required by
Section 3.1(c); provided, however, that the Company shall have the right to
defer any Demand Registration or any filing of a Shelf Registration Statement
for up to ninety (90) days, and any Piggy-Back Registration for such period as
may be applicable to deferment of any demand registration to which such
Piggy-Back Registration relates, in each case if the Company shall furnish to
the relevant holders a certificate signed by the Chief Executive Officer of the
Company stating that, in the good faith judgment of the Board of Directors of
the Company, it would be materially detrimental to the Company and its
stockholders for such Registration Statement to be effected at such time;
provided, further, however, that the Company shall not have the right to
exercise the right set forth in the immediately preceding proviso more than once
in any 365-day period in respect of a Demand Registration or Shelf Registration
Statement filing hereunder; provided, further, that the Holders shall provide at
least fifteen (15) Business Days’ notice of the date on which they wish the
Company to prepare and file a Registration Statement with the Commission.

(b) Copies. The Company shall furnish without charge to the holders of
Registrable Securities included in a registration effected hereunder, and such
holders’ legal

 

8



--------------------------------------------------------------------------------

counsel, copies of the relevant Registration Statement, each amendment and
supplement to such Registration Statement (in each case including all exhibits
thereto and documents incorporated by reference therein), the Prospectus
included in such Registration Statement (including each preliminary Prospectus
and any Prospectus supplements), and such other documents as the holders of
Registrable Securities included in such registration or legal counsel for any
such holders may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such holders.

(c) Amendments and Supplements. The Company shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the Prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act until all Registrable
Securities, and all other securities covered by such Registration Statement,
have been disposed of in accordance with the intended method(s) of distribution
set forth in such Registration Statement (which period, in cases other than a
Registration Statement pursuant to Rule 415 under the Securities Act, shall not
exceed the sum of one hundred eighty (180) days plus any period during which any
such disposition is interfered with by any stop order or injunction of the
Commission or any governmental agency or court) or such securities have been
withdrawn or have ceased to constitute Registrable Securities.

(d) Notification and Updates. After the filing of a Registration Statement, the
Company shall promptly, and in no event more than two (2) Business Days after
such filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and, if requested, confirm such advice in writing in all events within
two (2) Business Days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
use reasonable best efforts to prevent the entry of such stop order or to remove
it if entered); (iv) any request by the Commission for any amendment or
supplement to such Registration Statement, or any Prospectus relating thereto,
or for additional information; or (v) the occurrence of an event requiring the
preparation of a supplement or amendment to such Prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such Prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the holders of Registrable Securities included in such Registration
Statement any such supplement or amendment. Before filing with the Commission a
Registration Statement or Prospectus or any amendment or supplement thereto,
excluding documents incorporated by reference, the Company shall furnish to the
holders of Registrable Securities included in such Registration Statement,
copies of all such documents proposed to be filed sufficiently in advance of
filing to provide such holders with a reasonable opportunity to review such
documents and comment thereon, and the Company shall not file any Registration
Statement or Prospectus or amendment or supplement thereto to which such
holders, or their legal counsel shall reasonably object. Further, the Company
shall (y) promptly, and in no event more than ten (10) Business Days after
receiving a notification as described in clauses (iv) and (v) of this
Section 3.1(d), comply with any and all requests received by and from the
Commission, and (z) promptly provide to such holders copies of all
correspondence sent or received by the Company pursuant to clauses (i) through
(v) of this Section 3.1(d).

 

9



--------------------------------------------------------------------------------

(e) State Securities Laws Compliance. The Company shall use commercially
reasonable efforts to (i) register or qualify the Registrable Securities covered
by the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other State authorities as may be necessary by virtue
of the business and operations of the Company and do any and all other acts and
things that may be necessary or advisable to enable the holders of Registrable
Securities included in such Registration Statement to consummate the disposition
of such Registrable Securities in such jurisdictions; provided, however, that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3.1(e) or subject itself to taxation in any such jurisdiction.

(f) Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form with customary indemnities) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities. For the avoidance of doubt, the holders of Registrable Securities
included in the Registration Statement may not require the Company to accept
terms, conditions, or provisions in any such agreement which the Company
determines is not reasonably acceptable to the Company, notwithstanding any
agreement to the contrary herein. No holder of Registrable Securities included
in such Registration Statement shall be required to (i) make any representations
or warranties in the underwriting agreement except as reasonably requested by
the Company and, if applicable, with respect to such holder’s organization, good
standing, authority, title to Registrable Securities, lack of conflict of such
sale with such holder’s material agreements and organizational documents, and
with respect to written information relating to such holder that such holder has
furnished in writing expressly for inclusion in such Registration Statement; or
(ii) undertake any indemnification or contribution obligations to the Company or
any underwriter with respect thereto, except to the extent of the
indemnification being given in Sections 4.2 and 4.4.

(g) Cooperation. The principal executive officer of the Company, the principal
financial officer of the Company, the principal accounting officer of the
Company and all other officers and members of the management of the Company
shall cooperate reasonably in any offering of Registrable Securities hereunder,
which cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and, in the case of an underwritten offering,
participation in a reasonable number of meetings with Underwriters, attorneys,
accountants and potential investors, and any other action that would be
reasonably necessary or advisable, in the good faith judgment of such person, to
make the necessary Registration Statement effective. Subject to Section 3.1(f),
holders of Registrable Securities shall not be required to make any
representations or warranties to or agreements with the Company or the
Underwriter(s) except as they may relate to such holders and their intended
methods of distribution. Such holders, however, shall agree to such covenants
and indemnification and contribution obligations for

 

10



--------------------------------------------------------------------------------

selling stockholders as are customarily contained in agreements of that type,
subject to Section 3.1(f). Further, such holders shall cooperate reasonably in
the preparation of the registration statement and other documents relating to
any offering in which they include securities pursuant to this Agreement. Each
holder shall also furnish to the Company such information regarding itself, the
Registrable Securities held by such holder, and the intended method of
disposition of such securities as shall be reasonably required to effect the
registration of the Registrable Securities promptly following a request by the
Company for such information.

(h) Records. The Company shall make available for inspection by the holders of
Registrable Securities included in the Registration Statement all financial and
other records, pertinent corporate documents and properties of the Company, as
shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors, and employees to
supply all information reasonably requested by any of them in connection with
such Registration Statement. Notwithstanding the foregoing, all due diligence
performed by such holders shall be carried out in a manner that complies with
applicable law.

(i) Opinions and Comfort Letters. The Company shall furnish to each holder of
Registrable Securities included in any Registration Statement relating to an
underwritten offering hereunder copies of (i) any opinion of counsel to the
Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter.

(j) Earnings Statement. The Company shall use its reasonable best efforts to
comply with all applicable rules and regulations of the Commission and the
Securities Act, and to make available to its stockholders, as soon as
practicable, an earnings statement covering a period of twelve (12) months,
beginning within six (6) months after the effective date of the registration
statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.

(k) Listing. The Company shall use commercially reasonable efforts to cause all
Registrable Securities included in any registration to be listed on such
exchange(s) as other securities of the Company of the same class(es) are then
listed.

3.2 Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 3.1(d)(v), each holder of Registrable Securities included in any
registration shall immediately discontinue disposition of such Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such holder receives the supplemented or amended Prospectus
contemplated by Section 3.1(d)(v), and, if so directed by the Company, each such
holder will deliver to the Company all copies, other than permanent file copies
then in such holder’s possession, of the most recent Prospectus covering such
Registrable Securities at the time of receipt of such notice.

3.3 Registration Expenses. The Company shall bear all customary costs and
expenses incurred in connection with any Demand Registration pursuant to
Section 2.1, any Piggy-Back Registration pursuant to Section 2.2, and any
registration on a Shelf Registration Statement effected pursuant to Section 2.3,
and all reasonable expenses incurred in performing or complying with its other
obligations under this Agreement, whether or not the Registration

 

11



--------------------------------------------------------------------------------

Statement becomes effective, including, without limitation: (a) all registration
and filing fees; (b) fees and expenses of compliance with securities or “blue
sky” laws (including reasonable fees and disbursements of counsel in connection
with “blue sky” qualifications of the Registrable Securities, subject to the
limit set forth in paragraph (i) below); (c) printing expenses; (d) the
Company’s internal expenses (including, without limitation, all salaries and
expenses of its officers and employees); (e) the fees and expenses incurred in
connection with the listing of the Registrable Securities, as required by
Section 3.1(k); (f) Financial Industry Regulatory Authority fees; (g) fees and
disbursements of counsel for the Company and fees and expenses for independent
certified public accountants retained by the Company (including the expenses or
costs associated with the delivery of any opinions or comfort letters requested
pursuant to Section 3.1(i)); (h) the fees and expenses of any special experts
retained by the Company in connection with such registration; and (i) the fees
and expenses of one legal counsel selected by the holders of a majority in
interest of the Registrable Securities that are included in such registration
(not to exceed, including the fees and disbursements to counsel in clause
(b) above, $30,000). The Company shall have no obligation to pay any
underwriting discounts or selling commissions attributable to the Registrable
Securities being sold by the holders thereof, which underwriting discounts or
selling commissions shall be borne solely by such holders. Additionally, in an
underwritten offering, all selling securityholders and the Company shall bear
the expenses of the underwriter pro rata in proportion to the respective dollar
value of securities each is selling in such offering.

3.4 Information. The holders of Registrable Securities shall provide such
information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company’s obligation to comply with federal
and applicable state securities laws.

3.5 Holder Obligations. No holder of Registrable Securities may participate in
any underwritten offering pursuant to this Agreement unless such holder

(a) agrees to sell only such holder’s Registrable Securities on the basis
reasonably provided in any underwriting agreement, and

(b) subject to Section 3.1(f), completes, executes and delivers any and all
questionnaires, powers of attorney, custody agreements, indemnities,
underwriting agreements, and other documents reasonably required by or under the
terms of any underwriting agreement, or as reasonably requested by the Company.

ARTICLE 4

INDEMNIFICATION AND CONTRIBUTION

4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder, and each other holder of Registrable Securities, and each
of their respective officers, employees, affiliates, directors, partners,
members, attorneys, and agents, and each person, if any, who controls (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) a Holder and each other holder of Registrable Securities (each,

 

12



--------------------------------------------------------------------------------

an “Holder Indemnified Party”), from and against any expenses, losses,
judgments, claims, damages, or liabilities, whether joint or several, arising
out of or based upon any untrue statement (or allegedly untrue statement) of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary Prospectus or final Prospectus contained in the Registration
Statement, or any amendment or supplement to such Registration Statement, or
arising out of or based upon any omission (or alleged omission) to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such expense, loss, claim, damage, or
liability arises out of or is based upon any untrue statement or allegedly
untrue statement or omission or alleged omission made in such Registration
Statement, preliminary Prospectus or final Prospectus or any such amendment or
supplement, in reliance upon and in conformity with information furnished to the
Company, in writing, by such selling holder expressly for use therein.

4.2 Indemnification by Holders of Registrable Securities. Each selling holder of
Registrable Securities will, with respect to any Registration Statement where
Registrable Securities were registered under the Securities Act, indemnify and
hold harmless the Company, each of its directors and officers, and each other
person, if any, who controls the Company (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act), against any losses,
claims, judgments, damages, or liabilities, whether joint or several, insofar as
such losses, claims, judgments, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or allegedly untrue
statement of a material fact contained in any Registration Statement under which
the sale of such Registrable Securities was registered under the Securities Act,
any preliminary Prospectus or final Prospectus contained in the Registration
Statement, or any amendment or supplement to the Registration Statement, or
arise out of or are based upon any omission or the alleged omission to state a
material fact required to be stated therein or necessary to make the statement
therein not misleading, if the statement or omission was made in reliance upon
and in conformity with information furnished in writing to the Company by such
selling holder expressly for use therein, and shall reimburse the Company, its
directors and officers, and each such controlling person for any legal or other
expenses reasonably incurred by any of them in connection with investigating or
defending any such loss, claim, damage, liability, or action. Each selling
holder’s indemnification obligations hereunder shall be several and not joint
and shall be limited to the amount of any net proceeds actually received by such
selling holder from the sale of Registrable Securities which gave rise to such
indemnification obligation.

4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any person
of any notice of any loss, claim, damage, or liability or any action in respect
of which indemnity may be sought pursuant to Section 4.1 or 4.2, such person
(the “Indemnified Party”) shall, if a claim in respect thereof is to be made
against any other person for indemnification hereunder, promptly notify such
other person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability, or action. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall assume the defense thereof,
including through the retention of counsel reasonably satisfactory to the
Indemnified Party and payment of all fees and expenses incurred in connection
with such defense. In any such proceeding, the Indemnified Party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such

 

13



--------------------------------------------------------------------------------

Indemnified Party unless (a) the Indemnified Party and the Indemnifying Party
shall have mutually agreed to the retention of such counsel, or (b) the named
parties to any such proceeding (including any impleaded parties) include both
the Indemnified Party and the Indemnifying Party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. The Indemnifying Party shall not be liable for
any settlement of any proceeding effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with such consent or
there is a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify the Indemnified Party from and against any loss or liability by reason
of such settlement or judgment. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, consent to entry of judgment or effect
any settlement of any claim or pending or threatened proceeding in respect of
which the Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

4.4 Contribution.

(a) If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability, or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability, or action in such proportion as is appropriate to
reflect the relative benefits received by the Indemnified Parties on the one
hand and the Indemnifying Parties on the other from the offering. If, however,
the allocation provided by the immediately preceding sentence is not permitted
by applicable law or if the Indemnified Party failed to give the notice required
under Section 4.3 above, then each Indemnifying Party shall contribute to such
amount paid or payable by such Indemnified Party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Indemnified Parties on the one hand and the Indemnifying Parties on
the other in connection with the actions or omissions which resulted in such
loss, claim, damage, liability, or action, as well as any other relevant
equitable considerations. The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Indemnified Party or such Indemnifying Party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission.

(b) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding
Section 4.4(a). The amount paid or payable by an Indemnified Party as a result
of any loss, claim, damage, liability, or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions, or taxes)

 

14



--------------------------------------------------------------------------------

actually received by such holder from the sale of Registrable Securities which
gave rise to such contribution obligation. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

ARTICLE 5

EXCHANGE ACT REPORTS

5.1 Rule 144. The Company covenants that it shall use its reasonable best
efforts to file any reports required to be filed by it under the Exchange Act
and to take such further action as the holders of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
holders to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 and Rule 145
under the Securities Act, or any similar provision thereto, but not Rule 144A.

ARTICLE 6

MISCELLANEOUS

6.1 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties, and obligations of the Company hereunder may not be assigned or
delegated by the Company in whole or in part. This Agreement and the rights,
duties, and obligations of the holders of Registrable Securities hereunder may
only be assigned by a holder of Registrable Securities in conjunction with and
to the extent of any permitted transfer of Registrable Securities by a holder in
accordance with applicable law to an Affiliate of a Holder; provided, however,
that (i) written notice of such assignment shall be provided to the Company
contemporaneously with such assignment (which notice shall include the name,
address and phone number of the assignee), along with confirmation of the
assignee’s Affiliate status, and (ii) the transferee shall execute and deliver a
Joinder to the Company, whereupon such person will be treated as a Holder for
all purposes of this Agreement; provided, further, that the Holders may not
assign their rights under the second and third sentences of Section 3.1(d) or
Section 3.1(h) without the prior consent of the Company (which shall not be
unreasonably withheld), and any assignment in violation of the foregoing shall
be void. This Agreement and the provisions hereof shall be binding upon and
shall inure to the benefit of each of the parties and their respective
successors and permitted assignees. This Agreement is not intended to confer any
rights or benefits on any persons that are not a party hereto other than as
expressly set forth in Section 4 and this Section 6.1.

6.2 Notices. All notices, demands, requests, consents, approvals, or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served and delivered by reputable air courier service
with charges prepaid, or transmitted by hand delivery, telegram, telex, or
facsimile (with, in the case of a facsimile transmission, confirmation of
receipt), addressed as set forth below, or to such other address as such party
shall have specified most recently by written notice provided in accordance with
this Section 6.2. Notice shall be deemed given on the date of service or
transmission if personally served or transmitted by telegram, telex, or
facsimile; provided, that if such service or transmission is not on a Business
Day or is after normal business hours, then such notice shall be deemed given on
the next Business Day. Notice otherwise sent as provided herein shall be deemed
given on the next Business Day following timely delivery of such notice to a
reputable air courier service with an order for next-day delivery.

 

15



--------------------------------------------------------------------------------

To the Company:

Resolute Energy Corporation

1675 Broadway, Suite 1950

Denver, CO 80202

Attention: James M. Piccone

Fax: (303) 623-3628

with a copy to:

Davis Graham & Stubbs LLP

1550 17th St., Suite 500

Denver, CO 80202

Attention: Ronald R. Levine, II

Fax: (303) 893-1379

To a Holder, to the address set forth below such Holder’s name on the signature
pages hereof or of a Joinder; to an assignee of a Holder, to the address set
forth in the assignee’s notice delivered pursuant to Section 6.1 or in the
applicable Joinder.

6.3 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

6.4 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

6.5 Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

6.6 Modifications and Amendments. No amendment, modification, or termination of
this Agreement shall be binding upon any party hereto unless executed in writing
by a majority (based on the number of then outstanding Registrable Shares) of
the Holders and the Company.

6.7 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

 

16



--------------------------------------------------------------------------------

6.8 Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided, that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

6.9 Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, a Holder or any other holder of Registrable Securities may proceed to
protect and enforce its rights by suit in equity or action at law, whether for
specific performance of any term contained in this Agreement or for an
injunction against the breach of any such term or in aid of the exercise of any
power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond. None of the rights, powers, or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power, or remedy
shall be cumulative and in addition to any other right, power, or remedy,
whether conferred by this Agreement or now or hereafter available at law, in
equity, by statute or otherwise.

6.10 Governing Law. This Agreement shall be governed by and interpreted and
construed in accordance with the laws of the State of Delaware applicable to
contracts formed and to be performed entirely within the State of Delaware,
without regard to the conflicts of law provisions thereof to the extent such
principles or rules would require or permit the application of the laws of
another jurisdiction. Without limiting the foregoing, the Company and the
holders of the Registrable Securities agree that service of process at each
party’s respective addresses as provided for in Section 6.2 above shall be
deemed effective service of process on such party.

6.11 Waiver of Trial by Jury. Each party hereto hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of the Holder in the negotiation,
administration, performance, or enforcement hereof.

6.12 Joinder. Any person that is an Affiliate of an undersigned party listed
under “Holders” on the signature page hereto and that acquires Common Stock or
Warrants after the date hereof shall be entitled to be admitted as a party to
this Agreement upon its execution and delivery of a joinder agreement, in form
and substance set forth in Exhibit A hereto (a “Joinder”), whereupon such person
will be treated as a Holder for all purposes of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

RESOLUTE ENERGY CORPORATION By:  

/s/ Richard F. Betz

Name:   Richard F. Betz Title:   EVP - COO

Signature Page

Registration Rights Agreement



--------------------------------------------------------------------------------

HOLDERS: SPO Partners II, L.P. By:   SPO Advisory Partners, L.P. Its:   General
Partner By:   SPO Advisory Corp. Its:   General Partner By:  

/s/ Edward H. McDermott

Name:   Edward H. McDermott Title:   Vice President San Francisco Partners, L.P.
By:   SF Advisory Partners, L.P. Its:   General Partner By:   SPO Advisory Corp.
Its:   General Partner By:  

/s/ Edward H. McDermott

Name:   Edward H. McDermott Title:   Vice President Phoebe Snow Foundation, Inc.
By:  

/s/ John N. Scully

Name:   John N. Scully Title:   President

/s/ John N. Scully

John H. Scully

/s/ Edward H. McDermott

Edward H. McDermott Address:   c/o SPO Partners & Co.   591 Redwood Highway,
Suite 3215   Mill Valley, CA 94941

Signature Page

Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER TO

REGISTRATION RIGHTS AGREEMENT

OF

RESOLUTE ENERGY CORPORATION

By executing this joinder to the Registration Rights Agreement, dated as of May
    , 2013, by and among Resolute Energy Corporation (the “Company”) and the
Holders party thereto (the “Registration Rights Agreement”), the undersigned
hereby agrees to become a party to the Registration Rights Agreement and a
“Holder” thereunder, having such rights, entitlements and obligations as set
forth in the Registration Rights Agreement, a copy of which the undersigned
acknowledges he/she/it has received and has had the opportunity to review. By
executing this counterpart signature page, the undersigned agrees to be bound by
all terms and conditions of the Registration Rights Agreement.

 

Holder:                                                                      
                         

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

Address:

 

 

 

 

Company Acknowledgement: Resolute Energy Corporation

By:

 

 

Name:

 

 

Title:

 

 

 

A-1